Citation Nr: 1730315	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  12-25 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a sleep disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1987 to September 1991.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) in July 2014 and a transcript of that hearing has been associated with the claim file.  In a May 2017 letter, the Board informed the Veteran that the VLJ who conducted the July 2014 hearing is no longer employed with the Board and offered the Veteran the opportunity to have another hearing.  See 38 C.F.R. § 20.707.  However, by a letter dated June 2017, the Veteran declined the offer of another hearing.  

The Veteran's claim of entitlement to service connection for tinnitus was initially before the Board in December 2014, at which time the Board denied service connection.  The Veteran timely appealed the December 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2016 Memorandum Decision, the Court set aside the Board's denial of service connection for tinnitus and remanded the issue to the Board for further development and readjudication consistent with the Court's decision.  The Board remanded this matter to the RO in August 2016 for additional development.  The issue has been returned to the Board for further appellate action in compliance with the Court's Memorandum Decision.  

The Veteran's claim of entitlement to service connection for a sleep disability was remanded by the Board in December 2014 and October 2015.  The issue has been returned to the Board for further appellate action.  


FINDING OF FACT

The Veteran's tinnitus is etiologically related to the acoustic trauma sustained in active service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C. §§ 1110, 1131, 5103A, 5107 (2016); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has tinnitus as a result of in-service noise exposure.  Specifically, he served as a cannoneer for a howitzer; used machine guns and rifles; and was exposed to helicopter noise.  The Veteran reported that he did not have hearing problems before joining the military.  

The Veteran's service personnel records reflect a military occupational specialty (MOS) of cannon crewmember.  The record also shows that the Veteran was enrolled in a hearing conservation program during service.  The Veteran's reported noise exposure during service is consistent with the facts and circumstances of his service.  Thus, the Board concedes that the Veteran sustained acoustic trauma during active service. 

The Veteran's service treatment records are silent for complaints of or treatment for tinnitus during active service.  According to his August 1987 enlistment examination report, the Veteran entered service with normal hearing and no reported issues with his hearing or ears.  A reference audiogram in February 1988 showed audiometric readings similar to those recorded at enlistment.  Although the Veteran's hearing was deemed normal on physical examination, the February 1988 audiogram report noted that the Veteran was routinely exposed to hazardous noise.  The Veteran's September 1991 audiogram showed no significant threshold shift compared to the February 1988 reference audiogram, and the September 1991 separation examination report reflects normal hearing and no reported issues with the Veteran's hearing or ears.    

Multiple VA examination reports and medical opinions have been obtained in connection with the Veteran's tinnitus claim.  According to the October 2010 examiner, the Veteran stated that his tinnitus started five or six years earlier.  However, because the Veteran's claim file was not provided for review, the examiner did not provide a nexus opinion.  

The January 2011 examiner opined that the Veteran's tinnitus was less likely as not due to noise exposure during service because he had normal hearing at separation, there were no complaints of tinnitus during service, and there were no complaints of tinnitus for 13 years after service.  In this regard, the examiner adopted the October 2010 examiner's report that the Veteran's tinnitus onset only five or six years earlier.  Similarly, the February 2013 VA examiner opined that it was less likely as not that tinnitus was incurred in or caused by service, as the Veteran clearly stated that his tinnitus began five to six years prior to his 2010 VA examination.  The examiner noted that the Veteran did not report tinnitus at any other VA medical examination and did not have any evidence or report of tinnitus or acoustic trauma during service.  
  
The Court's March 2016 Memorandum Decision found that the October 2010 and January 2011 VA opinions alone were insufficient for adjudication purposes.  The Court also found the February 2013 VA opinion inadequate because the examiner made a prohibited factual finding regarding the reported onset of tinnitus and partially relied on this finding in rendering a negative nexus opinion.  

Pursuant to the Memorandum Decision, the Veteran was provided a VA examination in November 2016.  At the examination, the Veteran reported that his tinnitus onset in 1990 while he was working in field artillery.  Nevertheless, the examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  The November 2016 examiner cited the Veteran's 1988 and 1991 audiograms, explaining that they reflected normal hearing in both ears to 6000 Hertz with no significant change or decrease in either ear such as would suggest acoustic trauma.  The examiner also explained that the Veteran's reports as to the onset of tinnitus were inconsistent, observing that the Veteran previously referred to onset in 2005 or 2006 and did not complain of tinnitus during service or in any medical examination dating back to 2000.  Finally, the examiner noted that occupational noise exposure was a potential contributing factor to tinnitus, as the Veteran reported previous work in construction and as a truck driver.
  
A VA examination was also provided in January 2017.  The January 2017 examiner agreed with the findings of the November 2016 examiner and adopted the prior examiner's findings in full.  In support of the negative nexus opinion provided, the examiner cited to inconsistencies in the Veteran's reported history of tinnitus, his normal hearing at separation and a lack of acoustic trauma in service, and post-service occupational noise exposure.  

The Board has considered the November 2016 and January 2017 VA opinions and concludes that they are of limited probative value in determining whether the Veteran's tinnitus was incurred in or caused by service.  These opinions did not give sufficient consideration to the Veteran's lay statements that his tinnitus started in 1990, and instead relied on the absence of documentation in the service treatment records to provide negative opinions.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Dalton v. Nicholson, 21 Vet. App 23, 39-40 (2007).  In addition, the opinions improperly weighed the Veteran's credibility with regard to onset, citing the October 2010 examiner's report that the Veteran's tinnitus started five or six years before the examination as evidence against the claim.  

Tinnitus may be subject to service connection based upon continuity of symptomatology as an "organic disease of the nervous system" under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 259 (2015).  In this regard, the Veteran has stated that his tinnitus symptoms started in 1990 while he was working in field artillery and have continued since that time.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify tinnitus.

Additionally, the Board finds the Veteran credible in his reports that tinnitus began in service and has continued ever since.  In his January 2012 notice of disagreement, the Veteran stated that he complained of constant ringing in his ears during his physical evaluation at discharge, but was told that was to be expected of someone with his military occupational specialty.  He also stated that the ringing had worsened in the past five or six years.  At his July 2014 hearing, the Veteran explained that there was a misunderstanding at the October 2010 VA examination regarding the onset of his tinnitus.  According to the Veteran, he intended to convey that although his tinnitus started in service, it had become more severe five or six years prior to the October 2010 examination.  He did not say, or intend to say, that his tinnitus first started five or six years prior to the examination.  The Veteran also testified to being told at his discharge examination that his complaints of ringing in his ears would be documented.  The Veteran's statements regarding onset are consistent with the circumstances of his service and with the record as a whole, therefore the Board finds him credible in this regard.  

In sum, the Veteran has a current diagnosis of tinnitus and the Board concedes that he sustained acoustic trauma during military service.  The VA medical opinions of record have little probative value in determining whether a nexus exists between the Veteran's current disability and his active service.  However, the Veteran has competently and credibly reported that he first noticed tinnitus during service and that his symptomatology has continued since service.  

Therefore, the Board finds that the evidence for and against the claim is at least in equipoise.  Accordingly, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for tinnitus is warranted.  38 U.S.C. § 5107(b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.  


REMAND

With regard to the Veteran's claim of entitlement to service connection for a sleep disability, further development is necessary before deciding that issue.  

The Veteran was provided a sleep study at a VA medical center (VAMC) in October 2016.  In interpreting the results of the study, Dr. H. H. noted that the Veteran had "markedly abnormal" results as to his subjective daytime sleepiness status, which could not be explained by his documented minimum sleep apnea.  Accordingly, Dr. H. H. recommended a multiple sleep latency test to rule out the presence or absence of narcolepsy.  However, the Veteran has not been provided that additional testing for narcolepsy.  The Board notes that the Veteran's claim of entitlement to service connection for a sleep disability encompasses any diagnosed sleep impairment.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Narcolepsy is reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Thus, the Veteran's sleep disability claim must be remanded for a VA examination and opinion that addresses whether service connection is warranted for narcolepsy.  

Moreover, the Board's October 2015 and August 2016 remands both directed the RO to obtain VA examinations that addressed a November 2013 VAMC sleep medicine consultation that indicated impressions of Ehlers-Danlos syndrome (EDS) and hypersomnia.  The examiners were further directed to either diagnose or rule out a sleep disorder.  However, the February 2016, November 2016, and January 2017 opinions obtained pursuant to these remands failed to address the VAMC's impressions of EDS and hypersomnia.  Instead, the examiners opined only as to whether a diagnosis of sleep apnea was appropriate.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  As such, a remand is required for the additional purpose of obtaining an opinion regarding the impressions of EDS and hypersomnia noted in the record.  

Finally, the Board observes that the record does not include the results of the March 2013 private sleep study cited in the January 2015 and February 2016 VA opinions.  On remand, efforts should be made to obtain this medical evidence and associate it with the claim file.  Current VA treatment records and private treatment records should also be identified and obtained prior to deciding the claim on appeal.
 
Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claim file, to include results of the March 2013 private sleep study.

2.  Schedule the Veteran for a VA examination with a medical professional of appropriate expertise to determine the nature and etiology of any sleep disability.  All indicated tests and studies must be performed.  The examiner must review the claims file and must note that review in the report.  Based on a review of the record, the examiner should accomplish the following:

(a)  Identify any sleep disability that has been present since the Veteran filed his claim.  The examiner should specifically address the VA medical center records from November 2013, noting an impression of Ehlers-Danlos syndrome and hypersomnia, and October 2016, recommending further testing to rule out the presence or absence of narcolepsy. 

(b)  For each identified sleep disability, opine as to whether it is at least as likely as not (50 percent or greater probability) that the disability had its onset during the Veteran's active service or is otherwise etiologically related to his active service. 

The rationale for all opinions expressed must be provided.

3.  Then, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


